1    PETERSON WATTS LAW GROUP, LLP
     GLENN W. PETERSON, ESQ. (SBN 126173)
2    2267 Lava Ridge Court, Suite 210
     Roseville, CA 95661
3    Phone: (916) 780-8222
     Fax:      (916) 780-8775
4
     Attorneys for Plaintiff
5    Kaylee Greer
6    DONAHUE ● DAVIES LLP
     JAMES R. DONAHUE, SBN 105106
7    MICHAEL E. MYERS, SBN 99451
     Post Office Box 277010
8    Sacramento, CA 95827-7010
     (916) 817-2900
9
     Attorneys for Defendants,
10   Ben’s Barketplace Inc., et al.
11
                                      UNITED STATES DISTRICT COURT
12
                                      EASTERN DISTRICT OF CALIFORNIA
13

14
     KAYLEE GREER,                                    )   No.     2:19-cv-01563-WBS-KJN
15                                                    )
                    Plaintiff,                        )
16                                                    )   ORDER RESCHEDULING STATUS
            vs.                                       )   CONFERENCE PENDING
17                                                    )   COMPLETION OF VOLUNTARY
     BEN’S BARKETPLACE, INC., BEN’S                   )   DISPUTE RESOLUTION
18   BARKETPLACE ROSEVILLE, INC., BRAD                )
     ROMERO; and DOES 1-100, inclusive,               )
19                                                    )   Present Pretrial Sch. Conf.: January 21,
                    Defendants.                       )   2020
20                                                    )
                                                      )
21

22          Having considered the parties’ joint request to postpone the scheduling conference in this

23   matter to enable them to complete their participation in this Court’s Voluntary Dispute Resolution

24   Program, and good cause appearing, the requested relief is granted as follows.

25   IT IS HEREBY ORDERED THAT:

26          1.      The Scheduling Conference is continued to March 30, 2020 at 9:00 a.m. in
27   Courtroom 5 (WBS).

28          2.      The parties shall file a Joint Status Report compliant with this Court’s original


           [PROPOSED] ORDER TO POSTPONE STATUS CONFERENCE PENDING COMPLETION OF
                                VOLUNTARY DISPUTE RESOLUTION
1    Pretrial Scheduling Conference Order (Dkt. 3) no later than March 16, 2020.

2    IT IS SO ORDERED.

3    Dated: January 7, 2020

4

5

6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                     2
           [PROPOSED] ORDER TO POSTPONE STATUS CONFERENCE PENDING COMPLETION OF
                                VOLUNTARY DISPUTE RESOLUTION
